Citation Nr: 0014586	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed disability 
manifested by back pain due to injury in service.  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel







INTRODUCTION

The veteran had active service from August 1984 to August 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the RO.  



FINDING OF FACT

The veteran's claim of service connection for claimed 
disability manifested by low back pain due to injury in 
service is plausible and capable of substantiation.  



CONCLUSION OF LAW

The claim of service connection for claimed low back pain due 
to injury in service is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A careful review of the service medical records shows that 
there were no complaints, findings, or diagnosis of low back 
pain or injury to the back.  

The veteran was discharged from service in August 1987.  
Post-service medical records indicate that the veteran sought 
treatment for low back pain in November 1987, only three 
months after discharge from service.  Specifically, private 
treatment reports showing x-ray studies dated November 1987 
from Jay H. Poole, M.D. of Mountain View Med-Care in 
Greensburg, Pennsylvania indicated that the veteran had mild 
levoscoliosis of the lumbar spine which could have been 
related to muscle spasm.  The veteran reported that his back 
pain began in May 1987 (during service) while lifting 
weights.  The veteran indicated that he sought treatment from 
a chiropractor, but that his symptoms did not improve.  The 
veteran was seen by Dr. Poole for several follow-up visits in 
March and April 1988 before being referred for x-ray studies 
and further treatment.  

In April 1988, the veteran underwent an magnetic resonance 
imaging (MRI) of the lumbar spine.  Impression was that of 
abnormal.  There was diffuse canal stenosis and central disc 
herniation ventrally and to the left at L4-5.  Bulging disc 
defects were seen on the sagittal view at L5-S1.  

The veteran was treated by Joseph C. Maroon, M.D. of the 
Allegheny General Hospital in May and July 1988.  In May 
1988, Dr. Maroon noted that the veteran had been complaining 
of low back pain for about one year (began complaining during 
service).  The veteran indicated that he might have injured 
his back while weight lifting.  The veteran's low back pain 
radiated down the posterior thigh to his calf to his toes on 
the left.  He had diminished ankle jerk reflex on the left 
and appeared to be showing an S1 radiculopathy.  In July 
1988, Dr. Maroon noted that a discogram had been performed on 
the veteran which demonstrated extravasation of the right 
L4/5.  The veteran complained of low back pain and left leg 
pain along with decreased ankle reflex on the left side.  

Interestingly, the veteran did not submit a claim of service 
connection for a low back disability at the time of treatment 
in late 1987 and early 1988.  The veteran submitted a claim 
of service connection for a low back disability in August 
1997, ten years after discharge from service.  At that time, 
the veteran indicated that at that time of treatment in 1987 
and 1988, he did not wish to file a claim of service 
connection for various reasons.  As such, during treatment in 
late 1987 and 1988, the veteran had no monetary incentive to 
fabricate the date of onset of the back pain which he stated 
began during service.  

The veteran was afforded VA examinations in November 1997.  
The veteran complained of back pain, weakness and stiffness 
as well as fatigability and lack of endurance of the lumbar 
spine.  The veteran reported that he began to notice back 
pain while he was working to load and unload heavy equipment 
during service.  The veteran reported that he is currently 
unable to do any landscaping or heavy duty jobs due to his 
back pain.  According to the veteran, undertaking a heavy 
duty job would render him unable to get out of bed the next 
day.  Diagnosis was that of chronic low back pain due to an 
injury sustained while in service.  Magnetic resonance 
imaging revealed evidence of a herniated nucleus pulposus 
possibly at the L4-L5 and ruptured disc at L5-S1.  

In summary, the current medical evidence shows diagnosis of 
chronic low back pain from a herniated nucleus pulposus and 
ruptured disc due to injury during service.  The post-service 
medical evidence shows that the veteran complained of back 
pain only three months after discharge from service.  

At that time, the veteran dated the onset of his back pain to 
active duty in May 1987.  As such, the Board finds that the 
veteran's claim of service connection for claimed disability 
manifested by back pain is plausible and well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  

Given that the veteran has presented a well-grounded claim, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  




ORDER

As a well-grounded claim of service connection for claimed 
disability manifested by low back pain has been presented, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claims well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  Specifically, the Board notes that the RO 
requested medical records of the veteran from Jay H. Poole, 
M.D., however, it is not clear if all of those records were 
obtained.  In this regard, the veteran provided a current 
address for Jay H. Poole, M.D., the physician who treated his 
low back pain shortly after service.  The RO should contact 
Dr. Poole at Westmoreland Primary Health Center, Delmont 
Office, 421 Route 22, Delmont, Pennsylvania  15626-1679, and 
request the complete clinical file of the veteran with regard 
to treatment of a low back disability beginning in 1987.  
These records should be associated with the claims file.  

In addition, the veteran indicated that he sought treatment 
for low back pain from a chiropractor shortly after his 
discharge from service.  The veteran should be given the 
opportunity to provide the name and address of such a 
chiropractor and the RO should attempt to obtain and 
associate with the claims file any medical records of the 
veteran pertaining to treatment for a low back disability.  

In addition, the Board finds that the veteran should be 
reexamined to determine the current nature and likely 
etiology of the claimed low back pain.  The examiner should 
specifically opine as to the likelihood that the claimed back 
disability is due to disease or injury which was incurred in 
or aggravated by service.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, this matter is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available recent VA 
medical records concerning the veteran's 
treatment for a low back disability, not 
already associated with the claims file.  
Specifically, the RO should contact Jay 
H. Poole, M.D. the physician who treated 
the veteran's low back pain shortly after 
service.  The RO should contact Dr. Poole 
at Westmoreland Primary Health Center, 
Delmont Office, 421 Route 22, Delmont, 
Pennsylvania  15626-1679, and request the 
complete clinical file of the veteran 
with regard to treatment of a low back 
disability beginning in 1987.  These 
records should be associated with the 
claims file.  The RO should also request 
an opinion from Dr. Poole as to the 
likelihood that the veteran's low back 
pain had its onset during active duty in 
the military.  In addition, the veteran 
indicated that he sought treatment for 
low back pain from a chiropractor shortly 
after his discharge from service.  The 
veteran should be given the opportunity 
to provide the name and address of such a 
chiropractor and the RO should attempt to 
obtain and associate with the claims file 
any medical records of the veteran 
pertaining to treatment for a low back 
disability.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
low back disorder.  All indicated x-rays 
and laboratory tests should be completed.  
The examiner should elicit from the 
veteran and record a detailed clinical 
history referable to the claimed 
conditions.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does have a 
disability manifested by low back pain.  
Most importantly, the examiner should 
also opine as to whether it is as least 
as likely as not that the any current 
disability of the low back due to disease 
or injury which was incurred in or 
aggravated by service.  The claims file, 
to include all evidence added to the 
record pursuant to this REMAND, must be 
made available to the examiner for review 
prior to the examination.  

3.  After completion of the requested 
development, the RO should reconsider the 
veteran's claims on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



